Title: From George Washington to William Fitzhugh, Jr., 16 June 1793
From: Washington, George
To: Fitzhugh, William Jr.



Dear Sir,
Philadelphia June 16th 1793

The China Bowl with which your good father was so obliging as to present me came safe and I beg you to assure him that I shall esteem it more as a memento of his friendship than from its antiquity or size.

Not before the receipt of your letter dated the 24th of last month, had I heard of the death of Mrs Fitzhugh. on this melancholy event I pray you to both to accept my sincere condolance.
I also sincerely wish that the evening of his life, although at pres⟨en⟩t clouded ⟨&⟩ deprived of one of its greatest enjoyments, may be perfectly serene & happy: that you will contribute all in your power to make it so I have no doubt. With great esteem & regard I am—Dear Sir Your Most Obedt Servt

Go. W——n

